 344DECISIONSOF NATIONALLABOR RELATIONS BOARDStop N' Go Inc.andUnited Food & CommercialWorkers Union,Local 655,AFL-CIO. Case14-CA-1583721April 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 11 January 1983 Administrative Law JudgeClaude R. Wolfe issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief' and hasdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommended Orderas modified.We agree with the judge that the Respondentviolated Section 8(a)(1) and (3) of the Act in sever-al respects.However, for the reasons set forthbelow, we disagree with the judge's finding that abargaining order is appropriate in this case.The Respondent is engaged in the retail sale ofgasoline, groceries, and related products in nineseparate convenience stores. The Union began anorganizing campaign in mid-February 1982.3 Byletter of 5 March, the Union informed Respondentthat it represented a majority of the employees andrequested bargaining. By letter of 9 March, Re-spondent rejected the Union's claim of majoritystatus and refused to bargain. During this timeperiod, the judge found, and we agree, that Re-spondent, inter alia, unlawfully interrogated em-ployees, threatened to discharge employees and toclose the stores and, in fact, did unlawfully dis-charge two employees.In evaluating whether a bargaining order waswarranted to remedy these unlawful acts, the judgeconcluded there were 67 unit employees and thatby 3 March, 35 of these employees had signed au-thorization cards.Thus, according to the judge,when the Union requested recognition on 3 March,itrepresented a majority of the unit employees.The judge further concluded that the unlawfuliThe Respondent has requested oral argument The request is deniedas the record, exceptions, and brief adequately present the issues and thepositions of the parties2The Respondent has excepted to some of the judge's credibility find-ings The Board's establishedpolicyisnot to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWallProducts, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings3All dates herein are 1982course of conduct engaged in by the Respondent,whichis summarizedabove but set forth in detailin the judge's decision, was so severe as to render areliable election unlikely. Therefore, based on thefact that the Union had attained majority status andthe severity of the unfair labor practices, the judgeconcludeda bargainingorder was warranted.We reject this conclusion because the GeneralCounsel failed to establish that the Union attainedmajority staus.At the hearing, over the Respondent's objection,the General Counsel introduced 41 signed authori-zation cards.Of the 41 cards, 8 were properlyidentified by the signers themselves and 6 wereproperly identified by the individuals who wit-nessed the employees sign the cards. An additional27 cards presented by the General Counsel wereintroduced into evidence through testimony of theUnion's two organizers: James Dougherty and LeoMorrow.A close examination of the testimony of Dough-erty indicates that, on cross-examination,Dougher-ty admitted that he "left some cards with one em-ployee to have another employee fill out" and laterreturned to pick them up. The testimony ofMorrow reveals that, in examining the cards pre-sented by the General Counsel, he could not distin-guish the cards personally given to him by the em-ployees signing the cards from the cards he pickedup at the store. Thus, these 27 cards were authenti-cated solely based on the testimony of the twounion organizers who apparently neither witnessedthe employees sign the cards nor received thecards directly from the signers. Such testimony isinadequate to prove that each of these cards wassigned by the individual whose name appears onthe card.4 These cards must therefore be rejected.Therefore,we find that, at most, the GeneralCounsel established that the Union attained 14valid authorization cards in a unit composed of 69employees. Consequently, it was not shown thattheUnion ever achieved majority status. Underthese circumstances, a bargaining order would beinappropriate.Gourmet Foods,270NLRB 578(1984).Accordingly, for the reasons set forth above,that portion of the complaint alleging the Respond-ent violated Section 8(a)(5) and (1) of the Act byrefusing to bargain with the Union is dismissed.4CfStride Rite,228 NLRB 224, 234 (1977) (cards were introducedand authenticated by the testimony of the person to whom the signatorieshad returned the signed cards as this person knew the employees andcould recall them individually) See alsoJ P Stevens &Co, 247 NLRB420 (1980)279 NLRB No. 52 STOP N' GO INC.345ORDERThe National LaborRelationsBoard adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Stop N' Go Inc., St. Louis, Missouri, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order as modified.1.Delete paragraph 1(j) and paragraph 2(a) andreletter the subsequent paragraphs.2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choosenot to engagein any of theseprotected concerted activities.WE WILL NOT discourage membership in UnitedFood & Commercial Workers Union, Local 655,AFL-CIO, or any other labor organization, by dis-charging any of you or in any other manner dis-criminating against you in regard to your employ-ment or any term or condition of your employ-ment.WE WILL NOT threaten to close our stores andrefuse to rehire current employees if you select aunion to represent you.WE WILL NOT threaten you with loss of wagesand accumulated seniority if you select the above-named Union to represent you.WE WILL NOT threaten you with discharge ifyou vote in a Board-conducted election.WE WILL NOT say anything to give you the im-pressionwe are engaging in surveillance of yourunion activities.WE WILL NOT solicit, promise to adjust, oradjust employee grievances, nor WILL WE grantbenefits in order to induce you to refrain from se-lecting the above-named union, or any other labororganization, as your collective-bargaining repre-sentative.WE WILL NOT tell you that we will not negotiatewith the above-named Union if you select it to rep-resent you.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Karen Eberhardt and MichaelEberhardt immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges, andmake them whole for any loss of earnings theymay have suffered by reason of the discriminationagainst them, together with interest computed onany such backpay.WE WILL notify Karen Eberhardt and MichaelEberhardt that we have removed from our filesany reference to their discharge and that the dis-charge will not be used against them in any way.STOP N' Go INC.John S. Stevens, Esq.,for the General Counsel.Kenneth V. Byrne, Esq.,for the Respondent.DECISIONCLAUDE R. WOLFE, Administrative Law Judge. Thiscasewas tried before me at St. Louis, Missouri, onAugust 2 and 3, 1982. The complaintallegesviolations ofSection 8(a)(1), (3), and (5), all of which Stop N' Go Inc.(Respondent) denies.On the entire record, i my observations of the demean-or of the witnesses testifying before me, and the ableposttrial briefs filed by the parties, I make the followingFINDINGS AND CONCLUSIONS1.SUFFICIENCY OF THE CHARGESRespondent contended in its answer to the complaintthat the failure of the original charge in this case to namethe proper parties, business enterprise, unit of employees,and important dates requires that the complaint be dis-missedon the ground of substantially and materially defi-cient pleadings.The original charge, filedMarch 24,1982, alleged violations of Section 8(a)(1), (3), and (5) ofthe Act by Stop & Go. The amended charge of April 22,1982, alleged violations of the same sections by Stop N'Go Inc. and specifically set forth the same unit, the samediscriminatees, and the same general nature of independ-ent violations of Section 8(a)(1) which are alleged in thecomplaint issued April 29, 1982. The charges are suffi-,The decision of Appeals Tribunal, Division of Employment Security,State ofMissouri,with respect to the separation of Karen Eberhardt,which was profferedat trial as theG C Exh 46 and rejected, is re-ceived into evidenceIt is settledthat such decisions have probativevalue, but are not controllingEmory Convalescent Home,260 NLRB 540,548 in 21 (1982) Accordingly, I have consideredit,but it has not been acontrolling factor in my findings on Karen Eberhardt's discharge 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDcient to suppport the complaint, and Respondent's con-tention iswithout merit.11. JURISDICTIONRespondent is engaged in the retail sale of gasoline,groceries,and related products at its places of business inthe city of St. Louis, St. Louis County, and JeffersonCounty, Missouri. The pleadings establish that Respond-ent meets Board and statutory jurisdictional requirementsand is an employer engaged in commerce within themeaning ofSection 2(2), (6), and (7) of the Act.III.LABORORGANIZATIONUnited Food Commercial Workers Union, Local 655,AFL-CIO (the Union)is a labor organizationwithin themeaning ofSection 2(5) of the Act.IV. THE ALLEGED UNFAIR LABOR PRACTICESThe Unionbegan an organizing campaigninmid-Feb-ruary 19822 among the employees of Respondent's nineconvenience stores whichsell gasoline,groceries, and re-lated products. By letter of March 5, the Union advisedRespondent that a majority of its full-time and regularpart-time employees at the nine stores had authorized theUnion to represent them, and requested Respondent tomeet and negotiatea labor agreement. On March 9, Re-spondent sent a letter rejecting the Union's claim of em-ployee authorization, and stating, "it will be necessaryfor you to receive certification by an election conductedby the National Labor Relations Board, or by some inde-pendent party." Thereafter, on March 24, the Union filedthe original charge in this case. An amended charge wasfiled on April 22, and the complaint issued April 29 al-leging numerousviolationswhich are treated under theappropriate headings below.3A. Conduct of ElsieFox,Managerof Store 9 and anadmitted Supervisor and Agent4On February 18, Elsie Fox asked Eberhardt if she hadany knowledge of union activities.Receiving a negativeanswer, Fox showed Eberhardt union cards and litera-ture,explaining that the Union had approached herdaughter,Lori Fox,PattyWalk, and Karen Smith. Foxcontinued that Smith had joined the Union,but Fox hadtaken the materials from her daughter and told her tostay out of it.s Fox then asked if Eberhardt'shusband2All dates are in 1982 unless otherwise indicated3In his posttrial brief counsel for the General Counsel withdrew anallegation of a threat by Assistant ManagerLong (see complaint par 5N)for lack of evidence4When the testimonies of Elsie Fox and Karen Eberhardt conflictwith respect to allegedly unlawful statements of Fox, I have creditedKaren Eberhardt because she impressed me as a candid witness testifyingonly to that which she recalled,and Fox was not as impressive and wasevasive on cross-examination Some of the alleged conduct of Fox isidentical in substance to that admittedly engaged in by former SupervisorDoris Hicks on the instruction of Patty Williams who supervised bothFox and Hicks, and, further, because Eberhardt is supported by her hus-band's testimony on one piece of interrogation°On cross-examination, Fox reluctantly admitted that she had receivedcards from her daughter and had told her to stay out of the Union,had been approached, and if Eberhardt would join if ap-proached. Eberhardt replied she did not think so to thefirst question and that she did not know to the second.Considering Fox's advice that she had takenunion ma-terials from her daughter and admonished her to stay outof it (which readily translated to stay out of the Unionand made it evident to Eberhardt that Fox disapprovedof union activity), Fox's questions of Karen Eberhardtwith respect to her union activities and sympathies, andthose of her husbands reasonably tended tointimidateKaren Eberhardtin the exerciseof her statutory right tojoin or assist a labor organization, and were coercive in-terrogation into her union sympathies and those of otheremployees.Accordingly, I find that in each of thesethree instances Respondent violated Section 8(a)(1) ofthe Act.By relating the Union's approach to her daughter andother employees, and by specifically pointing out thatSmith had joined the Union, Fox conveyed to KarenEberhardt that she was taking note of employee unionactivity, created an impression of surveillance of employ-ee union activity, and thereby violated Section 8(a)(1) ofthe Act.'It is unnecessary to involve the Board in the motherand daughter relationship between Elsie and Lori Fox bydeciding whether Elsie Fox's conduct toward her daugh-ter in private on this occasion violated Section 8(a)(1) ofthe Act. Such a finding would have no material effect onmy recommended Order and remedy herein.8Fox again asked Eberhardt, on February 23, if herhusband had joined the Union. This time Eberhardt saidhe had. Fox then proceeded to ask Michael Eberhardt,on February 26 in his wife's presence, whether he hadsigned a union card. When he replied that he had, Foxsaid he had made a mistake because Sieveking wouldclose the store for 30 days, make everyone reapply, andwould not rehire those employees who had signed union-authorization cards. Donald and Henry Sieveking directthe operations of Stop N' Go, which is an enterprise heldby the Sieveking family.The February 23 question was a repetition of unlawfulinterrogation and violated Section 8(a)(1) of the Act. OnFebruary 26,9 Respondent, by Elsie Fox violated Section8(a)(l) of the Act by threatening employees with dis-charge of union adherents and by interrogating MichaelEberhardt with respect to whether he signed a unioncard.On February 25 Fox had earlier told her daughterLori, in Karen Eberhardt's presence, that if the Unioncame in, the store would close for 30 days and unioncard signers would not be rehired. These statementswere made within minutes of the departure of Patty Wil-liams, areasupervisor,who had madesimilar statementsto Elsie Fox in the presence of Karen Eberhardt, i ° andeNebraska Bulk Transport,240 NLRB 135, 156(1979)Beck Studios, Inc,260 NLRB 292 (1982)Reilly Tar Corp,151NLRB 1503, 1504 fn1(1965),G.F BusinessEquipment,252 NLRB 866, 868 (1980)9The complaint alleges "on or about February27 " This issufficientto encompass February 26Omico Plastics,184 NLRB767, 770 (1970)10Williams' statements are dealt with elsewhere in this decision STOP N' GO INCwere threats of store closure and discharge violative ofSection 8(a)(1) of the Act just as they were when ElsieFox repeated them to Michael Eberhardt on the follow-ing dayB Conduct of Doris Hicks, Manager of Store 3 andAdmitted Supervisor and AgentDoris Hicks, who left Respondent's employment onMarch 13, credibly testified that she was told by AreaSupervisorWilliams on February 24 that the Union wasorganizing and the Sievekings would close all stores for30 days, after which employees would have to reapplyand any card signers would be firedWilliams also di-rected Hicks to tell that to the employees. Darline Rich-ardson and Donald Eiring corroborate Hicks that she didso tell the employees at Store 3 on February 25. Accord-ingly, I find that Respondent, by its supervisor andagent,Doris Hicks, violated Section 8(a)(1) of the Actby threatening employees with store closure and dis-charge because they engaged in union activity.C. Conduct of Joan Jackson, Manager of Store 10 andan Admitted Supervisor and AgentThe dates I find most appropriate for each event dis-cussed below differ in some cases from those assigned tothem and argued by the General Counsel. The datesfound are not significant variances from the complaint al-legations because there are broad complaint allegationsof unfair labor practices by Jackson at "various times be-tween February 25, 1982 and March 19, 1982," and be-cause all violations found on dates I have assigned tothem were fully litigated without objection and relate tothe subject matter of the complaint. i iThe facts found required credibility findings with re-spect to the three employees and Supervisors Jacksonand Williams. Considering that neither Jackson nor Wil-liams directly addressed many of the accusations leveledat Jackson, and gave testimony largely confined to baredenials consisting of "no" answers to general questions,the more detailed and direct testimony of the employeeswhich appears credible is entitled to greater weight. Thevery failure of the employees to give carefully coordinat-ed or embellished testimony militates against a conclu-sion of contrivance to make a better story, as Respond-ent suggests they did. Similarly, Respondent's contentionthat all the witnesses called by the General Counsel werebiased and prejudiced and that Adams, Hamil, and Markswere obviously trying to attack their former supervisor,Jackson, is rejected as unsupported by either record evi-dence or observable deficiencies of demeanor The em-ployee testimony is not inherently unbelievable, is uncon-troverted in some instances, and is credited to the extentthe facts related below so reflect.On several occasions in and after late February, Jack-son told Marks that if the Union went through, 12 Re-See,e.g, AckermanMfg Co.,241 NLRB 621 (1979)12 "Went through" is reasonably translated as "was successful" in thecontext of its usage by Marks347spondent would shut down before goingunion and allemployees would lose their jobs, in which case Jacksondid not care if they had a union because they wouldhave no jobs. Jackson's threats of store closureand dis-charge if they selected the Union to represent themclearly had a reasonable tendency to restrain and coerceemployees in the exercise of their Section 7 rights, andviolated Section 8(a)(1) of the Act.During thesameperiod, i 3 Jackson told Marks, in aprivate conversation in the storeroom, that she knew em-ployees wanted the Union in the store and that if theygot the Union in, they would lose their jobs because Sie-vekingwould shut the store down for 30 days andreopen with new employees. Jackson continued that ifthe Union did get in, employee seniority wouldstart at"day one," employees would makeless than minimumwage, and if the employees wanted the Union they de-served it. There is no formal seniority system at Re-spondent's stores, but Jackson's statementfairly impliedthat employees would lose any benefit they might havederived from accrued service. Jackson's statements werethreats of job loss, store closure, reduced wages,and se-nioritywhich had a reasonable tendency to restrain andcoerce employees in the exercise of statutoryrights, andtherefore violated Section 8(a)(1) of the Act.Marks, Williams, and Jackson agree therewas a calledmeeting of all employees in March wherein inventorywas discussed. Adams and Hamil testifiedto events simi-lar to those Marks said took place. From thissimilarityin significant portions of their testimony, Jackson's testi-mony that she only had one calledmeetingof employeesinFebruary and March, and the testimony of Marks,Jackson, and Williams that Williamswas in attendance atthemeeting called by Jackson, I am persuaded thatAdams and Hamil were referring to the samemeeting.Although the testimony of Marks andHamil is some-what confused with respect to the date of themeeting,Paul Adams directly and believably placed it on March2, and I find the meeting was held on March 2. I do notcreditHamil's claim,which caused considerable confu-sion in her testimony, that M. L. Reed was present be-causeReed left Respondent's employment on February25.The following account of the March 2 meetingis a fairsummation of the credited portions of the testimony ofthe three employees and the two supervisors. That thethree employees did not testify uniformlyin all respectsis not surprising in view of the passage oftime,the frail-ties of human memory, and the varyingdegreesof atten-tionand significancethat different listeners may accordto different portionsof statementsmade tothem as agroup. Their testimony was more complementary thancontradictory and has been considered in that light.13Marks agreed when the General Counsel asked if this incident was"about March the 2nd " She later placed it approximately 2 weeks beforethe group meeting, discussed below, which I find was on March 2 It ap-peared to me that Marks was guessing on the date, and I conclude thisconversation with Jackson was some time between February 15, the datethe first union card was signed, and March 2, most probably about thesame time Doris Hicks was told by Williams, who also supervises Jack-son, on February 24 to make statements to employees like those Jacksonmade to Marks 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe meeting opened with Jackson delivering instruc-tions on the proper storage and rotation of milk andother stock inventory and the need for bettercleaning ofthe premises. The sequence thereafter is not entirelyclear,but Jackson told the employees she knew theywanted a union,hoped they got it because they deservedit,and not to cry to her when union dues were deductedfrom theirwagesbecause they had asked for it and weregoing to get it.14Jackson asked what benefits the employees wantedfrom the Union, and said that she might be able to getthem and therefore make the Union unnecessary.' 5 Theemployees mentioned hospitalization insurance and vaca-tion pay. Jackson them promised to try to secure thesebenefits from Sieveking.' 6Marks mentioned that she had received no pay in-crease and had been employed well over 6 months. Jack-son replied that Marks would get it if Jackson felt shedeserved it, otherwise Marks would remain at the mini-mum wage.Jackson continued that some of her listenerswere makingmore than minimumwage and would goback to minimum "or probably lower" if the Union gotin.At this juncture in Marks' testimony, the GeneralCounsel asked if Jackson mentioned seniority. Marks re-sponded, "Not that I recall." The General Counsel thenasked if "day one" was mentioned. Marks replied thatJackson "had informed us" that if the Union got in ev-eryone would lose what time they had in. It appeared tome that the General Counsel and Marks had passed eachother in the night with Marks referring to events occur-ring before the meeting which have been discussedabove and the General Counsel concluding Marks wastestifying that Jackson said these things at this meetingOn this testimony, which includesa denial,I cannot findthat Jackson mentioned the reduction of accumulated se-niority to nil at this meeting.Respondent violated Section 8(a)(1) of the Act byJackson's solicitation of employees to reveal what bene-fits they wanted and her promise to try to secure thesebenefits for the explicit purpose of inducing them toabandon union activity."The same or following day Jackson advised the em-ployees that they would receive a 1-week paid vacationif they worked 52 consecutive weeks of 40 hours. Duringthis conversation she further said that if the Union camein, the store would be closed for 30 days and she would14 Adams' testimony that Jackson said she knew who had signed cardsand then asked the employeesif theyhad signed cards is not creditedNeither Marks nor Hamil so claim,and this is not the sort of thing theywould easily forgetMoreover,it is not probable that Jackson would in-terrogate employees immediately after telling them she knew of the sign-ers' identity15Adams' version that Jackson asked what benefitstheywanted tostay out of the Union does not contradict Hamil's credited version, butmerely states his correct impression of the message conveyed's I do not credit Marks that Jackson said that if employees worked 52consecutiveweeks they would be entitled to a paid 1-week vacationJackson concedes she did not know what the employee vacation wasuntilMarch,and I am persuaded this knowledge flowed from a meetingwith her superiors after this employee meeting,and Marks was testifyingto an announcement after this meetingi7RelianceElectric Co,191NLRB 44, 46 (1971)be able to rehire whomever she wanted to rehire.' 8 Thelattercomments are threats of store closure and dis-charge violative of Section 8(a)(1) of the Act.Jackson's announcementof the vacationisalleged asan unlawful grant of a benefit. Jackson concedes that shedid not know what vacation policy there was for em-ployees untilMarch 1982, and states that her contactwith employees on this topic consisted of telling VickiNewton, after Newton inquired about her eligibility for avacation, that she would ask if Newton was entitled to avacation.Williams avers the same vacation policy foremployees announced by Jackson was in effect in July1981 when she started work. Williams agrees she had nottold employees of this valuable right. Employees Adams,Karen Eberhardt, Hamil, and Marks concur that theywere never advised of any such right prior to March1982.Former Supervisor Doris Hicks, who was em-ployed from November 1980 to March 1982, crediblystates that employees had no paid vacations during heremployment. Apart from the testimony of Williams, Re-spondent offered no persuasive testimonal or documenta-ry evidence to the existence of an employee vacationpolicy prior to March 1982, or that any nonsupervisoryemployee has received a vacation or was told prior toMarch 1982 that there was such a policy. The GeneralCounsel has made out a prima facie case that Respondentgranted a paid vacation benefit to employees in the midstof an organizing campaign for the purpose of discourag-ing union activity. I do not credit William's testimony tothe contrary, and Respondent has failed to rebut theGeneral Counsel's evidence. Accordingly, I concludeand find that the preponderance of the evidence requiresa finding that Respondent granted its employees a vaca-tion benefit in March for the purpose of inducing themto abandon union support, and thereby violated Section8(a)(1) of the Act as the complaint alleges.Hamil reports that about a week or so after the March2 meeting, Jackson told her and employee Vicki NewtonthatNewton, who was the senior employee in terms ofservice and wages, would be reduced to no seniority anda minimumwage. Jackson also purportedly said that shecould schedule Newton to 2 days and Hamil to a week,and Newton could then bump Hamil down to 2 days.Hamil does not testify to any conversation about theUnion by Jackson on this occasion, and her testimony issomewhat confused. Confused as it is, Jackson does notdeny such a conversation took place, and Hamil is cred-itedwith a confused recollection of what occurred. Thisisnot the most impressive evidence on which to posit aviolation of the Act, but Hamil's testimony was elicitedas part of her recital of consequences that Jackson saidwould be visited on employees if they selected the Unionto represent them. Furthermore, Jackson did make simi-lar statements to Marks, during approximately the sametime period in March, that employees would lose senion-isThis is, I find, the same conversation in which Adams claims Jack-son said all employees would be discharged As I have noted earlier inthis decision, I formed the distinct impression that Adams was inclined totestify to his conclusionsHamil was the more impressive witness interms of demeanor, although confused on dates, and I have credited herversion STOP N' GO INC349ty and wages, and made plain that this loss would occurif the Union was successful in securing the right to rep-resentRespondent's employees. In the circumstances,notwithstanding the lack of total clarity in Hamil's testi-mony, it is most probable that Jackson's statements didnot arise in a vacuum, but were posited as a consequenceof union success. Accordingly, I find Jackson threatenedHamil and Newton with a reduction in wages and se-niority if they selected the Union to represent them. Thisthreat had a clear tendency to restrain and coerce theseemployees in the exercise of their Section 7 rights, andtherefore violated Section 8(a)(1) of the Act.About March 10, Jackson told Hamil that if there wasan election, employees who took off work to vote "orwhatever" would "automatically" get fired. Jackson con-tinued that employees would have to vote an absenteeballot.19The threat of discharge if employees leavework to vote in person in a Board-conducted election,which is the only type of election Jackson could reason-ably have been referring to, had a reasonable tendencyto restrain and coerce employees in the exercise of theirstatutory right to select their own collective-bargainingrepresentatives, and violated Section 8(a)(1) of the Act.D. Conduct of Patty Williams, Area Supervisor andAdmitted Supervisor and AgentKaren Eberhardt testified,Williams did not deny, andI find that on February 25, while at store 9, Williamsmadethe following statements. She asked Elsie Fox, inEberhardt's presence, if Eberhardt was in the Union.When Fox said, "No," Williams related that she hadbeen approached by union agents for negotiations, andshe referred them to Donald and Henry Sieveking. Wil-liamswent on to say that she had been told by the Sie-vekings that they would not negotiate, would close thestore for 30 days, and would not rehire anyone who hadsigned authorization cards.Williams' statements in em-ployee Eberhardt's presence violated Section 8(a)(1) ofthe Act by, in a context of accompanying threats, advis-ing anemployee that Respondent would not negotiatewith the Union,see, e.g.,Vincent et Vincent of AllentownMall,259 NLRB 1025 (1982), and by threatening em-ployees with closure and a refusal to rehire union adher-entsE. The Discharge of Karen EberhardtKaren Eberhardt signed a union authonzation card onFebruary 12. She was discharged on March 3. About3:15 a.m. on that date she became ill at work. Inasmuchas her supervisor, Elsie Fox, had instructed her not tocall Fox after Fox's working hours but to call Patty Wil-lams, Fox's supervisor, Eberhardt called Williams and re-ceived her permission to go home and leave coworkerMartha Jordan working alone for the remainder of theshift.On March 3, about 2 p.m., Eberhardt called Foxand reported that she was still ill and would not be in towork her next scheduled shift. Fox asked why Eberhardthad left Jordan alone and why she had called Williamsrather than Fox. Eberhardt told Fox that Williams hadgiven herpermissionto leave, and reminded Fox of herearlier instruction toWilliams after Fox left work. Foxresponded that she was going to cut Eberhardt's hoursand would hire someone that day. Fox then asked ifEberhardt would have called as a friend. Eberhardt re-plied that she would have but for Fox's instructions. Foxthen asked Eberhardt why she did not go back to Merits,a former employer, and followed that with the informa-tion that Eberhardt was fired.Fox directly testified that she fired Eberhardt becauseshe left the store in the middle of the night withoutFox's knowledge and left another employee alone on theshift, contrary to Fox's rule. Fox's denial that she nevertold Eberhardt to call Williams rather than Fox is notcreditedNotwithstanding Fox's testimony that Eberhardt's dis-charge was causedby herleaving the store, Respondentstated inits answerto the complaint that Eberhardt wasdischarged for refusing to perform her dutiesas an em-ployee after a temporary stint as storemanager andwould not work in accordance with her supervisor's in-structions.Respondent's posttrial brief adds that Eber-hardtwas discharged for insubordination because shetold Fox she would not be an employee and work forFox. Noting that although Fox states she twice admon-ished Eberhardt in February for giving instructions toemployees after Eberhardt completed her 1-week substi-tution for Fox in January, I further note that there is noevidence of similarinstancesrecurring after the purport-ed February admonitions, and there is no showing thatEberhardt was engaged in any such instruction givingwhen Fox decided to discharge her. These reasons ad-vanced by Respondent, plainly contrary to Fox's testi-mony or any fair construction of the facts surroundingEberhardt's discharge, are found to be pretexts designedto obscure the real reason for the discharge.The threats of discharge and store closure made to em-ployees by Respondent's supervisors, including Fox, es-tablishRespondent's strong hostility to employee unionactivityFox knew that Michael Eberhardt had signed aunioncard, and therefore had reasonable cause to sus-pect that his wife Karen had also signed one, which shehad. The cause advanced by Fox is inherently suspect.Eberhardt merely followed instructions in securing per-mission from Williams, and did nothing to warrant herdischarge by any reasonable standard Thereis no reasonwhatsoever on the record before me or in logic to findthat Eberhardt would or even might have been fired forleaving work with permission had there been no unionon the scene. When this flimsycause,which I considerpretextual, is supplemented by other clearly pretextualreaons,in the overall context ofintensehostility andother unfair labor practices, an inference of unlawfulmotive is warranted ,20 and thereasonadvanced by Foxbecomes even more unbelievable. There is here a combi-nation of antiunion hostility, other serious unfair laborpractices, union activity by Karen Eberhardt, reasonably19Hamil's testimony to this effect seemed truthful and was more be-lievable than the flat "no" response of Jackson to the question "Did you20 Shattuck Denn Mining Corp v NLRB,362 F 2d 466, 470 (9th Cirever tell anyone that they would be fired if they voted in an election"1966) 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDinferable knowledge or suspicion of that activity, andshifting and pretextual reasons for Karen Eberhardt's dis-charge.This adds up to a conclusion that Karen Eber-hardtwas discharged for the purpose of discouragingunion activity,and that her discharge violated Section8(a)(3) and(1) of the Act.I so find.F. The Discharge of Michael EberhardtMichael Eberhardt worked full time for another em-ployer and was only availabletowork forRespondenton Sundays and those occasions when Respondent's needcoincided with a time he was not working at his full-timejob.Although he did work occasionally as needed onother days,Michael Eberhardt's only reasonably predict-able regular employment was on Sundays.His last dayworked was Sunday,February28.He had not againbeen scheduled to work at the time of the August trial ofthis case.Michael Eberhardt signed a union card on February21, and on February 23 his wife advised Fox that he had.He was given no reason for the failure to reschedule himfor work.Karen Eberhardt was told by Fox on February27 that she was going to keep Eberhardt on the scheduleeven though Sieveking had told her not to schedule himbecause she could not schedule anyone for one day. Asnoted above,Eberhardt did work the following day. Foxstated that she did not thereafter schedule him for workbecause he could only work 1 day and other employeeswanted the hours.Eberhardt had been working regularly on Sundayssince at least the first of the year,and there is no evi-dence,other than Fox's rather doubtful testimony (givenher incredibility and evasiveness on other points) thatany employee was seeking his hours.Fox's announcedintention on February 27 to continue to schedule him towork despite instructions to the contrary,without anyreference to employee complaints,would seem to be atodds with her assertion that any such complaints were adetermining factor in failing to schedule him from thefollowing week on. The record does not reveal when theschedule is made up,but I am pesuaded that Fox had notdecided to take Eberhardt off Sunday work when shecalled him on February 28 to determine if there werepickets at the store.It seems probable that she wouldhave then notified him that he would not be working onSunday,March 7, if she had made her decision not toschedule him for that day.Respondent argues that Michael Eberhardt obivouslywas not discharged,butmade himself unavailable forwork by changing his schedule at his full-timejob. Theproblem with this argument is that there is no evidenceof any such schedule change at his full-time job in theweek between Fox's assurance to Mrs. Eberhardt thather husband would be scheduled and the subsequent fail-ure of Fox to scheduled him. Moreover, the variation ofthisdefense advanced in Respondent'sanswer to thecomplaint to the effect that Eberhardt was taken off theschedule because he was not availablefor any other daybut Sunday is difficult to accept because Elsie Fox hadstated a determination not to refuse to schedule him forthat specific reason,and he had not been available foranything but Sunday work for at least 2 months, but hadbeen regularly scheduled to work the Sundays in thosemonths.Respondent's threats of discharge for union activity,combined with its knowledge of Michael Eberhardt'sunion sympathies and its advancement of questionablecause for the failure to call him to work after February28, constitute a prima facie case of unlawful discharge.This conclusion is weakened by the fact that Fox knewof Eberhardt's sympathies when she told his wife shewould continue to schedule him despite instructions tothe contrary, and by the further fact that he was permit-ted to work on February 28. On the other hand, Re-spondent'sfailuretoadvance a believable reasonstrengthensthe General Counsel's case.The key question is, "What happened between Febru-ary 28 and March 7 to cause Fox to change her mindabout scheduling Michael Eberhardt?" The only signifi-cant intervening event in the record is the unlawful dis-charge of Mrs. Eberhardt. I am persuaded that the deci-sion not to schedule the husband was linked to the dis-charge of the wife. Whether Respondent's action againstEberhardt was prompted by a determination to dischargehim as well as his wife because he also engaged in pro-tected activity or because his wife had been discharged,the ultimate conclusion is the same.IfEberhardt wasdenied employment because he was a union adherent, thedenialwas for the purpose of discouraging employeeunion activities.If the denial was motivated by the un-lawful dischargeof his wife,itwas an extension of un-lawful conduct and therefore itself unlawful.21 In eithercase a violation of Section 8(a)(3) and(1) of the Actexists.Michael Eberhardt was, I find,denied further em-ployment for one of these two reasons. Which reason isof no consequence. The denial violated the Act.G. Discharges of Donald Eiring and DarleneRichardsonEiring and Richardson worked in Store 3 on the thirdshift.Both signed union authorization cards on February18.Doris Hicks, the store manager until March 13, testi-fied that she rated Richardson and Eiring as very de-pendable and among her best employees. Patty Williamshad talked to Hicks about making Erring an assistantmanager because Williams thought he would do a betterjob than that incumbent. After Hicks left, Williams toldEiring that she would need a manager and if Eiringwanted to give it a try she would consider it. There is noevidence that either Eiring or Richardson were warnedabout the quality or quantity of the work prior to theirdischargeherein issue.Jean Vuichard became store manager on March 15and conducted a meeting of the store's employees onMarch 18. She issued instructions to clean up the prem-ises,which werevery dirtyaccording to Eiring, and onmore careful operation of the computer consoles control-ling the flow of gasoline to the self-service pumps locat-ed outside the store.She also instituted careful account-ing for the gasoline receipts,asmeasured against thesales, and required each employee to ring his or her indi-2' Staco, Inc,244 NLRB 461, 482 (1979) (Baker) STOP N' GO INC351vidual sales on the one register he or she was assignedand responsible for balancing. Her carefulinstructions ongasoline sales wasprompted by a continuing problemwith the failure of gasoline receipts to tally with therecord of sales.Gasoline is vended from self-servicepumps located outside the stores but controlled by acomputer console inside the stores. The purchaser canonly draw so much gasoline as permitted to by the cash-ierwho feeds the amount of purchase into the computerwhich in turn regulates the flow at the pump. There aretwo methods of purchase. One is to draw the gasolineand thenpay forit.This can lead to buyers driving offwithout paying. The second method is to pre-pay whichcausesthe cashier to allot the appropriate gallonage tothe pump for withdrawal by the customer.PattyWilliams credibly testified that there had been ametalsignon the pump at Vuichard's store since Febru-ary,which said to pay the cashier before attempting todraw gasoline between the hours of 7 p.m. and 7 a.m.This system was in effect during the night shift workedby Eiring and Richardson throughout Vuichard's tenureas their manager. Eiring and Richardson worked from 11p.m. to 7 a.m. or midnight to 8 a.m. Although the dis-crepancy between gasoline receipts and sales seems tohave been a problem at various stores, there is no evi-dence any employee was ever discharged as a result ofthis problem prior to March 29Either at or shortly after the March 18 meeting, Vui-chard instructed Richardson to clean the cooler wallwhich was badly bespattered with stains from spilledfood. Vuichard also told Richardson and Eiring to stockthe cooler at night so there was sufficient product, softdrinks, and it would be cold the next day. One weeklater neither had been done. Vuichard then left writteninstructions for it to be done. This would have been onor about March 25. The cooler wall was not thereaftercleaned, so Vuichard cleaned it herself. Similarly, thecooler was not stocked with enough of the best-sellingdrinks to carry over the next day.22Eiring and Richardson then worked the March 26 to27, 27 to 28, and 28 to 29 shifts.23 Between4 and 5 p.m.on March 29, Vuichard called Richardson and told herthat she and Eiring were fired because she was tired ofwork not being done as she instructed, Richardson hadnot cleaned as she had asked, the cooler had not beenproperly stocked, and their shift was coming up short ongasoline sales.Richardson disputed the reasons advancedbyVuichard.Richardson saidVuichardwas beingunfair, and she would see if she could get her job back.Vuichard responded that she knew they had signedunion cards and why they did not see if the Union couldget their jobs back. Vuichard concluded that she was"getting tired of all this crap," was tired, wanted to gohome, and did not want to talk about it any more. Rich-ardson relayed this conversation to Eiring, her son-in-22 1 do not credit Eiring's claim that Richardson cleaned the coolerwall a couple of days before their March 29 discharge Richardson doesnot say she cleaned it, and Vuichard was a more impressive and believ-able witness than either on this point23Richardson testified she worked the March 28 to 29 shift, and Eir-mg's testimony to the contrary is not creditedlaw,who was sleeping at her house at the time of thephone call.Eiring then called Vuichard and asked why he wasfired.Vuichard gave him the same reasons he had givenRichardson.Therewas no discussion of the Unionduring this call.24Eiring then called Patty Williams, with Richardson onthe extension phone, and asked why he was fired. Wil-liamsknew nothing about it and advised him to call Vui-chard to find out, and then call her back.That night Eiring called Vuichard again and asked ex-actlywhy he was fired. She replied that she had toldhim earlier and was now telling him he was fired be-cause the work was not getting done the way shewanted. Eiring said he and Richardson had been firedbecause of the union cards. Vuichard retorted that it hadnothing to do with the discharges, and the Union coulddo nothing to her for firing Eiring.Either the following day or the day after, FiringcalledWilliams, with Richardson again listening in, andreported that he had not heard why he was fired andhad contacted the Union. This was patently untrue inthat he had been told why he was fired, and this wholescenario begins to suggest an attempt to lure Williamsinto an admission the discharges were motivated byunion activity. In any event,Williams replied that shedid not know why he had contacted the Union becauseitmade false promises it could not keep and she knewfrom her own 10-year membership that it would donothing for him. She continued that she and Sievekingwere tired of hearing about the Union, and Sievekingwould not accept the Union but would shut the doorsfor 30 days and probably fire all employees and hire newones.Williams' threats of plant closure and discharge be-cause of union activity violated Section 8(a)(1) of theAct, as did Vuichard's statement to Richardson that sheknew Eiring and Richardson had signed union cards,which conveyed the impression that their union activitieswere under surveillance.Eiring and Richardson both signed union-authorizationcards.Vuichard was aware of this when she dischargedthem. Respondent was hostile toward employee unionactivity, as evidenced by its other conduct found to beunfair labor practices. Eiring had been seen by other su-pervision to be an employee good enough to be consid-ered for a promotion. It does not appear that either em-ployeewas ever directly warned of any disciplinaryaction, although it could be argued that supervisory in-structions contain an implicit warning of adverse conse-quences if not followed. The General Counsel has estab-lished a prima facie showing sufficient to support an in-ference that the union activity of Eiring and Richardsonwas a motivating factor in Vuichard's decision to dis-charge them.Respondent contends that Eiring and Richardson weredischarged because they would not perform their jobduties. In support of this contention is Vuichard's credi-ble testimony that they did not carry out her oral and24Eiring first ascribed some comments about the Union to this call,but later, correctly I believe, placed it during the second call to Vui.chard Vuichard also placed it during the second call 352DECISIONSOF NATIONALLABOR RELATIONS BOARDwritten instructions to clean the cooler wall and properlystock the cooler, and that she had to clean the wall her-self I agree with the General Counsel that the thirdreason given to Richardson on March 29 is diminished inweight by Respondent's failure to provide its records ofgasolinepumped and payments received on the thirdshift.The record does, however, satisfy me that therewere discrepancies betweensalesand receipts at severalof Respondent's outlets, including the one where Eiringand Richardson worked,and Iam not persuaded that thefact of gas shortages was pure pretext advanced to maskthe real reason for the discharges. Rather, I am persuad-ed that the real reason which precipitated Vuichard'saction was, as she told Eiring on his second call to her,that the work was not getting done the way she wanted.What we have here is the replacement of Manager Hickswith Vuichard, a more exacting taskmaster, who was notsatisfiedwith the manner in which employees were car-rying out their duties. It requires no great insight to un-derstand that Vuichard was angered by the need for herto personally clean a wall she had instructed the employ-ees to clean and was exasperated by the failure to prop-erly stock the cooler. That she, in her exasperation,added the factor of gasoline shortages, a questionablefactor at best, does not obscure the plain fact that Eiringand Richardson did not carry out her orders, nor does itrequire me to ignore these delinquenciesThe General Counsel points out that Michael Johnson,who may have worked as much as 32 hours a week onthe same shift, was not discharged. Considering that healso signed a union-authorization card on February 21,and that the instructions to stock the cooler and cleanthe wall were issued directly to Eiring and Richardson,the regular full-time employees on the shift, and recog-nizing that Respondent was under no obligation to dis-charge the entire shift complement because of dissatisfac-tionwith the performance of two shift employees, I amnot convinced that the retention of Johnson warrants afinding of unlawful, disparate treatment or a conclusionthat unsatisfactory performance was not the reason forthe discharges.The matter is not entirely free from doubt, a commonresult in cases of this sort, but the probabilities favor Re-spondent in this instance, and Respondent has effectivelycountered the General Counsel's prima facie case. TheGeneral Counsel has not established by a preponderanceof the credible evidence that the discharges were unlaw-fullymotivated, and I find that Eiring and Richardsonwere discharged for cause, and not in violation of Sec-tion 8(a)(3) or (1) of the Act.H. The Violation of Section 8(a)(5)1.The appropriate unitThe complaintallegesthat the unit of employees setforth belowis appropriatefor purposes of collective bar-gaining within the meaningof Section 9(b) of the Act.The unit alleged is:All full-time andregular part-time hourly paid em-ployees employed by the Employer atits retail out-lets locatedin: St.Louis, St. Louis County, Eureka,Cedar Hill, and Hillsboro, Missouri, EXCLUDINGoffice clerical and professional employees,manager,guards and supervisors as defined in the Act.Respondent protests that thisunit isnot appropriatebecause it would infringeon an existingcollective-bar-gaining agreementwith the Teamsters Union, and be-cause each of the stores sought to be coveredis an indi-vidual and separate entity for which Respondent's cen-traloffice merely provides a "bookkeeping type func-tion," and whose employees have no community of inter-estwith employees at other stores.Respondent is the parent of Sieveking, Inc. A thirdbusinessisSievekingEnterprises.All three havecommon owners and directorsand acentral office inFenton,Missouri. There is alsoa garage atthe Fentonaddress where tires are sold and tank truck drivers aredispatched to deliver fuel, oil, and gasoline, the formerto homes and small constructionsites.It is not clearwhether gasoline is delivered by these trucks to thestores, but it is most probable that it is. There are 9 or 10drivers, all of whom work out of themainoffice and arepaid at that office on Stop N' Go checks. The wages,hours, and working conditions of the drivers and tire-workers are covered by a contract between Respondentand the Teamsters Union Their work is functionally dis-tinct.The tire-workers apparently perform their duties atthe main officegarage.The only contact drivers mighthave with the stores involved herein would be while de-livering gasoline, and there is no interchange betweendrivers and store employees. They are clearly not super-vised by nor employees of the retail outlets recited in thealleged unit, and the unit does not seek to include them.There is no showing that they have any community ofinterest with the store employees, or that a unit includingthe store employees, drivers, and tire-workers is the onlyappropriate unit. There is no history of collective bar-gaining for such an overall unit, and the Union does notseek to represent the drivers and tire-workers. Accord-ingly, I conclude and find that the unit alleged wouldnot infringe on the existing collective-bargaining agree-ment asRespondent contends.The stores are located in St. Louis, St. Louis County,and Jefferson County within an area approximately 20mileswide east to west and 30 miles long north to south.It does not appear on the evidence that any store is morethan 10 or 12 miles from another.The individual store managers have and exercise theauthority to hire, fire, and schedule employee work. Allnonsupervisory employees start at minimum wage. Thereisno regular wage progression schedule, and employeesreceive no fringe benefits. All employees of all storesappear on the same paycheck register maintained at themain office. The storemanagersare directly supervisedby the area supervisor who reports directly to ownersDonald and Henry Sieveking. Managers may not grantwage increases without obtaining the area supervisor'spermission.The area supervisor is responsiblefor all ninestores, and consults directly with the Sievekings as nec-essary on operational problems raised by the store man-agers. The frequency of her visits, other than weekly de-livery of the checks, is not shown in the record. The STOP N' GO INC.353nonsupervisory employees punch timeclocks. Their time-cards are delivered to the main office where their pay iscalculated and checks issued. The area supervisor weeklydelivers the checks to the individual store manager whothen distributes them to the employees. The managertakes no part in the pay calculation process except thedelivery of timecards to the main office.Billing,charges,the percentage of markup for products sold, and checkcashing privileges are all handled by the main office. Allnonsupervisory employees are clerks or cashiers per-forming duties substantially identical to those of theircounterparts at other of the stores. There is no employeeinterchange between thestores25and no history of pre-vious collective bargaining on behalf of the employees.There is a well-established presumption that a singlestore unit is appropriate,26 but it is also clear that a mul-tistore unitmay be appropriate'27 and the Board haslong held that the unit sought by a union need not be themost appropriate unitso long asitisanappropriateunit.28The lack of substantial interchange and considerableautonomy of local managers in the day-to-day directionof employees lend support to the single store unit con-tention of Respondent,29 but I am persuaded that theGeneral Counsel's relianceonBigWay Super Market,226 NLRB 180 (1976), is well placed. Significant factorsin both cases are strikinglysimilar.The Board thereinfound a unit of the employees of six grocery stores, onegarden and pet shop, and a central operation, all locatedwithin a 25-mile radius (approximately the same as Re-spondent's stores), to constitute an appropriate unit. Theindividual store managers inBigWayhad the power tohire, fire, schedule, discipline, promote, select for layoffs,and recall employees but there was a common personnelpolicy and wage schedules, as there is in this case. Inboth cases there is centralized control of labor relationsand a common labor policy applicable to all locations.The maintenance of one paycheck register for all em-ployees underscores the conclusion that common person-nel policies extend to all Respondent's store employees.Lastly, the Union does not seek to represent the employ-ees in a smaller unit.The facts recited above establish that all Respondent'semployees located at its nine stores have a common com-munity of interest warranting their inclusion in the samebargainingunit.Accordingly, I find the unit alleged inthe complaint is appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct2.The Union'smajority statusTherewere 69 employees in the uniton March 3, if E.Y. Longand M. E. Michaud are included.Michaud is in-dicated as an assistant manager on Respondent's records,and the General Counsel was uncertain as to whether he25The mere fact that employees may occasionally be trained at onestore to become managers at another is not, as the General Counsel seemsto suggest, substantiveevidence ofemployee interchange26Haag Drug Co,169 NLRB 877 (1968)27 See, e g,Big Y Foods,238 NLRB 860 (1978)28 See, e g,Tallahassee Coca-Cola Bottling Co,168 NLRB 1037, 1038(1967)would agree Long was in the unit.30 Long is alleged andadmitted as a supervisor, but Respondent states she wasnot a supervisor on March 3. Concerning Michaud, thepaycheck record entered into evidence as a list of em-ployees, including supervisors, notes she was an assistantmanager. Respondent contends she was a supervisor whoperformed as a manager when the manager was notpresent, and the General Counsel deferred taking a posi-tion until her status was litigated. Both Michaud andLong signed union-authorization cards. Neither person'sstatus was litigated. If both are included as unit employ-ees,37 employees signed valid authorization cards31prior to or on March 3 and the Union had a majority ina 69-person unit on that date. If one is included, the ma-jority is 36 of 68. If neither is included, the majority is 35of 67. In any case, a majority of unit employees had des-ignated the Union as their exclusive collective-bargainingagent on March 3. The Union mailed its request for rec-ognition on March 5, and Respondent answered it onMarch 9. The date Respondent received the request isnot definitely established. Respondent hired another unitemployee on March 4 who did not sign an authorizationcard. This did not change the fact of the Union's majori-ty and I find it still existed on March 9. It is unnecessaryto pass on the exclusion or inclusion of Long and Mi-chaud because there is insufficient evidence to do so, andthe resolution of the issue would notreducethe Union'ssupport to less than a majority in any event. For thesame reasons it is unnecessary to determine whether Mi-chael Eberhardt is a regular part-time or casual employ-ee.3.ConclusionThe immediate reaction of Respondent to the Union'sorganizational efforts was a series of unlawful interroga-tions and threats of temporary store closure and refusalto rehire union adherents. These activities were accom-panied by the unlawful discharge of the Eberhardts.Except for the impression of surveillance conveyed byVuichard, all these violations occurred within a 3-weekperiod commencing 3 days after the first union-authori-zation card was signed. In view of Area Supervisor Wil-liams'direction to Hicks on February 24 to tell employ-ees that the stores would be closed 30 days and currentemployees who signed union cards would not be hired,and Williams' statements on February 25 to Fox that theSievekings had said they would not negotiate but wouldclose for 30 days and not rehire employees, I concludethat the antiunion campaign did not spring spontaneouslyfrom the reaction of a few managers to the perceivedthreat of a union, but was orchestrated by higher man-agement.Respondent's design was, I find, to discourageitsemployees from supporting the Union by coercionand by soliciting grievances and promising to remedythem and granting benefits, by cajolery, which wouldipso facto tend to dissipate the Union's support. Any3° Tr 203, 1 2331 The cardsare clear authorizationsof the Union to act as thesigners'representativefor purposes of collectivebargainingAll cards were prop-erly authenticatedand no serious questionwas raisedregardingtheir va-lidity 354DECISIONSOF NATIONALLABOR RELATIONS BOARDgood faith that might otherwise be inferred from thecontent of Respondent's March 9 letter rejecting recog-nition isrendered nugatory by its unfair labor practices.It is true that all the unfair labor practices found tookplace at stores 3, 9, and 10. It is also true, however, that21 of the 41 authorization cards submitted in evidencewere signed by employees of these stores. From this evi-dence that over half the cards were signed at the one-third of the stores where the violations occurred, itmight well be inferred that Respondent concentrated itscampaignon those stores which produced the mostunion adherents.Whether this inference is valid or not,the direct threats of plant closure and refusal to rehireemployees of the three stores are of such serious conse-quences as to be almost inevitably discussedamong allemployees, and are so severe as to render, by themselves,a reliable election unlikely, even if Respondent has notrepeated its unlawful conduct since the violations foundherein 32 Add to these threats the even moreserious in-fraction of unlawful discharges, solicitation of grievanceswith promises to remedy and an actual remedy in theform of a vacation grant, coercive interrogations, theconveyance of an impression of surveillance of employeeunion activities, and the gravity of Respondent's courseof conduct is obvious.A bargaining order is warranted because Respondent'sunfair labor practices clearly have a tendency to under-mine the Union's majority and are of a type which willhavea lingeringinhibitory effect on employees and makeitmost unlikely that an election in the reasonably fore-seeable future could be conducted that will fairly reflectthie uncoerced choice with respect to the selection of acollective-bargainingrepresentative.The employees'signed authorization cards are the most reliable indica-tion of their desire for representation in the absence ofany reasonable likelihood of a reliable election.For all the reasons above, I find that Respondent vio-lated Section 8(a)(5) and (1) of the Act by refusing tobargainwith the Union as of March 5, the date theUnion requested recognition,33 and that a bargainingorder shouldissue.34On the foregoing findings of fact and conclusionsthereon, and on the entire record in this case, I make thefollowingCONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Sections 2(2), (6), and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The following unit of employees is appropriate forpurposes of collective bargaining:32General Stencils, Inc,195 NLRB 1109 (1972), enf denied 472 F 2d170 (2d Cir 1972),Erie Coke & Chemical Co,261 NLRB 25 (1982),Vira-con, Inc,256 NLRB 245 (1981)33Trading Port, Inc,219 NLRB 298, 301 (1975) Respondent's unfairlabor practices occurring before March 5 are otherwise remedied by theorder herein34NLRB v Gissel Packing Co,395 US 575 (1969),Viracon,supra,General Stencils,supra,Warehouse Groceries Management,254 NLRB 252(1981),Ferland Management Co,233 NLRB 467 (1977)All full-time and regular part-time hourlypaid em-ployees employed by the Employerat itsretail out-lets located in: St. Louis, St. Louis County, Eureka,Cedar Hill, and Hillsboro, Missouri, EXCLUDINGoffice clerical and professional employees,manag-ers, guards and supervisors as defined in the Act.4.At all times since March 3, 1982, and continuing todate, the Union has been the designated representative ofall the employees within the appropriate unit for pur-poses of collectivebargaining.5.By coercively interrogating employees with respectto their union activities and those of others, Respondentviolated Section 8(a)(l) of the Act.6.By creating the impression it is keeping the unionactivities of its employees under surveillance, Respond-ent violated Section 8(a)(1) of the Act.7.By soliciting, promising to adjust, and adjusting em-ployee grievances to induce its employees to refrain fromdesignating the Union as their representative for the pur-poses of collective bargaining, Respondent violated Sec-tion 8(a)(1) of the Act.8.By granting its employees a paid vacationas an in-ducement to abandon activity, Respondent violated Sec-tion 8(a)(1) of the Act.9.By telling its employees it will not negotiate withthe Union if they select it to represent them, Respondentviolated Section 8(a)(1) of the Act.10.By threatening employees with loss of wages andaccumulated seniority if they selected the Union to rep-resent them, Respondent violated Section 8(a)(1) of theact11.By threatening employees with discharge if theyvoted in a Board-conducted election, Respondent violat-ed Section 8(a)(1) of the Act.12.By threatening its employees with store closureand a refusal to rehire them if the Union became theircollective-bargainingrepresentative, Respondent violatedSection 8(a)(1) of the Act.13.By discharging Karen Eberhardt and MichaelEberhardt for the purpose of discouraging union activity,Respondent violated Section 8(a)(3) and (1) of the Act.14.By engaging in the above-described unfair laborpractices for the purpose of undermining and destroyingthe Union's majority status, or to prevent it from attain-ing such status, and by refusing to bargain with theUnion as of March 5, 1982, Respondent violated Section8(a)(5) and (1) of the Act.15.The violations of the Act found above prevent theholding of a fair election, and warrant the issuance of abargaining order.16.The unfair labor practices set forth above affectcommerce within themeaningof Section 2(6) and (7) ofthe Act.17.Respondent did not violate the Act by dischargingDonald Eiring and Darline Richardson.THE REMEDYMy recommended Order, in addition to the usualcease-and-desist and notice-posting provisions,will re-quire Respondent to offer Michael Eberhardt and Karen STOP N' GO INC.355Eberhardt unconditional reinstatement to their formerpositions or, if those positions no longer exist,to substan-tiallyequivalent positions,without prejudice to anyrights or privileges they previously enjoyed, and makethem whole for all wages lost as a result of their unlaw-ful discharge, such backpay and interest thereon to becomputed in the manner prescribed in FW. WoolworthCo., 90 NLRB 289 (1950), andFlorida Steel Corp.,231NLRB 651 (1977).35 Respondent will also be ordered toremove from its files any reference to the discharges andnotify the Eberhardts in writing that it has done so andthat evidence of their unlawful discharge will not beused as a basis for future personnel actions against eitherof them. Respondent will further be ordered to recognizeand bargain with the Union as the exclusive collective-bargaining agent of the employees in the unit found ap-propriate herein.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed36ORDERThe Respondent, Stop N' Go Inc., St. Louis, Missouri,its agents, officers, successors, and assigns, shall1Cease and desist from(a)Discouraging membership in the Union, or anyother labor organization, by discharging employees orotherwise discriminating in any manner with respect totheir tenure of employment or any terms or condition ofemployment.(b)Coercivelyinterrogating employees concerningtheir and other employees' union activities and desires.(c)Threatening to close stores and refusing to rehirecurrent employees if they select the Union as their col-lective-bargaining representative.(d) Threatening employees with loss of wages and ac-cumulated seniority if they selected the Union to repre-sent them.(e) Threatening employees with discharge if they votein a Board-conducted election.(f)Giving employees the impression that their unionactivities are under surveillance.(g)Soliciting,promising to adjust, or adjusting em-ployee grievances for the purpose of inducing them torefrain from selecting the Union as their representativefor purposes of collectivebargaining.(h)Granting employees a paid vacation or other bene-fits as an inducement to abandon their union activity.(i)Telling employees it will not negotiate with theUnion if the employees select it as their collective-bar-gaining representative.(j)Refusing to recognize and bargain with the UnitedFood & Commercial Workers Union, Local 655, AFL-CIO, as the exclusive representative of all the employeesin thebargainingunit described below:All full time and regular part-time hourly paid em-ployees employed by the Employer at its retail out-lets located in: St. Louis, St. Louis County, Eureka,Cedar Hill, and Hillsboro, Missouri, EXCLUDINGoffice clerical and professional employees,manag-ers, guards and supervisors as defined in the Act.(k) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, recognize and bargain with the Unionas the exclusive representative of all employees in theunit described below with respect to rates of pay, wages,hours of employment, and other conditions of employ-ment and, if an understanding is reached, embody suchunderstanding in a written,signed agreement:All full-time andregular part-time hourlypaid em-ployees employed by the Employer at its retail out-lets located in: St. Louis, St. Louis County, Eureka,Cedar Hill, and Hillsboro, Missouri, EXCLUDINGoffice clerical and professional employees,manag-ers, guards and supervisors as defined in the Act.(b)Offer Karen Eberhardt and Michael Eberhardt im-mediate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalent po-sitions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and make themwhole for any loss of earnings and other benefits sufferedas a result of the discrimination against them, in themanner set forth in the remedy section of the decision.(c)Remove from its files any reference to the dis-charge of Karen Eberhardt on March 3, 1982, and thedischarge of Michael Eberhardt, effective March 7, 1982,and notify them in writing that this has been done andthat the unlawful discharges will not be used againstthem in any way.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its nine convenience stores copies of the at-tached noticemarked "Appendix."37 Copies of thenotice, on forms provided by the Regional Director forRegion 14, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.as See, generally,Isis Plumbing Co,138 NLRB 716 (1962)as If no exceptions are filed as provided by Sec 102 46 of the Board'sIf this Order is enforced by a judgment of a United States court ofRules and Regulations, the findings, conclusions, and recommendedappeals, the words in the notice reading "Posted by Order of the Nation-Order shall, as provided in Sec 102 48 of the Rules, be adopted by thealLabor Relations Board" shall read "Posted Pursuant to a Judgment ofBoard and all objections to them shall be deemed waived for all pur-the United States Court of Appeals Enforcing an Order of the NationalposesLabor Relations Board " 356DECISIONSOF NATIONAL LABOR RELATIONS BOARD(f)Notify the Regional Director in writing within 20IT IS FURTHER ORDERED that the complaint be dis-days from the date of this Order what steps the Re-missed insofar as it alleges violations of the Act notspondent has taken to comply.found herein.